Citation Nr: 0516926	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968, and was in the United States Air Force Reserves from 
October 1980 to August 2001.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the veteran's claims of entitlement to 
service connection for hearing loss and Meniere's disease.  A 
hearing was held before the undersigned at the RO in July 
2004.  

At the July 2004 hearing, the veteran withdrew the issue of 
entitlement to service connection for right ear hearing loss, 
and therefore this issue will not be addressed by the Board. 
38 C.F.R. § 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  The duty to assist includes making 
reasonable efforts to obtain relevant private medical 
records, and for the accomplishment of a VA examination 
(and/or opinion) if the evidence of record suggests that a 
disease had its onset in, or was aggravated by, service.  See 
38 U.S.C.A. § 5103(a)(2) (West 2002).  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

The veteran essentially contends that she has left ear 
hearing loss and Meniere's disease that was aggravated when 
she was injured while on board an airplane during a period of 
active duty for training (ACDUTRA).  Specifically, she has 
indicated, including during the July 2004 hearing, that in 
March 1997 she was en route to Italy when the airplane she 
was aboard took a sudden dive, causing her to hit her head; 
and, that this injury aggravated her left ear hearing loss 
and Meniere's disease.   

Evidence of record indicates that the veteran served a period 
of ACDUTRA from March 14, 1997, to April 2, 1997, and that 
she was scheduled to fly to Italy during this stint.  In 
addition, the evidence appears to indicate that on March 17, 
1997, the aircraft the veteran was aboard pitched down and 
began to accelerate while about 400 miles east of Gander, 
Newfoundland, with a total lost altitude estimated at 8000 
feet after the copilot assumed control.  The plane landed in 
Gander and the crew continued their mission on a replacement 
aircraft.  While, according to the evidence, none of the 
passengers were injured, the veteran has contended that she 
was injured but did not seek treatment as she was not 
seriously injured.  

During the July 2004 hearing, the veteran also testified that 
she had ear surgery performed by Hilary A. Brodie, M.D. in 
December 1998.  The Board notes that while evidence from Dr. 
Brodie is of record, this evidence is dated from September 
1997 to November 1998.  As there are no records dated in 
December 1998, to include those documenting the alleged 
surgical procedure or otherwise, the RO should attempt to 
collect these records, as well as any outstanding, pertinent, 
private medical records, prior to further adjudication.  See 
38 C.F.R. § 3.159(c)(1) (2004). 

Finally, the Board is of the opinion that a VA examination 
should be accomplished in order to determine, to the extent 
possible, if the veteran aggravated her left ear hearing loss 
and/or Meniere's disease during her military service, to 
specifically include as a result of the March 1997 incident, 
described above.  The Board points out that such an 
examination is necessary because the evidence establishes 
that current disabilities - specifically left ear hearing 
loss and Meniere's disease - exist and that there was an 
event in service - the incident of March 17, 1997 - that may 
have caused or aggravated these disabilities, but that the 
record does not contain sufficient medical evidence for the 
Board to make a decision on this appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2) (2002).

In view of all of the above, this matter is REMANDED for the 
following development:


1.  The AMC take the appropriate steps, to 
include through contact with the veteran 
and her representative, to obtain any 
outstanding private medical records 
pertaining to these claims, to 
specifically include any records of ear 
surgery performed by Dr. Brodie in 
December 1998.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature of her left ear 
hearing loss and Meniere's disease, and 
to specifically determine whether these 
diseases were aggravated during the 
veteran's ACDUTRA service in March 1997.  
The claims folder should be reviewed 
prior to the examination, and all 
indicated studies should be performed.  
The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that the veteran's left 
ear hearing loss and/or Meniere's disease 
was aggravated by the veteran's ACDUTA 
service in March 1997, to specifically 
include by the alleged injury sustained 
on March 17, 1997.  

3.  Thereafter, the AMC should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with an appropriate supplemental 
statement of the case.  After appropriate 
review the case should then be returned 
to the Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




